UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6512



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBERT LEON BUCKNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-97-413-JFM)


Submitted:   May 10, 2001                   Decided:   May 23, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Robert Leon Buckner, Appellant Pro Se.      Andrew George Warrens
Norman, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Leon Buckner seeks to appeal the district court’s

orders (1) finding that he failed to establish excusable neglect

under Fed. R. App. P. 4(b)(4), warranting an extension of the

appeal period, and (2) denying relief on his motion filed under

Fed. R. Crim. P. 35.   We have reviewed the record and the district

court’s opinion finding no excusable neglect and conclude that the

district court did not abuse its discretion.      United States v.

Breit, 754 F.2d 526, 529 (4th Cir. 1985) (stating standard of

review).   Accordingly, we affirm on the reasoning of the district

court. United States v. Buckner, No. CR-97-413-JFM (D. Md. Mar. 20,

2001).

     Buckner also challenges the denial of his Rule 35 motion.   We

dismiss this portion of the appeal for lack of jurisdiction.   Fed.

R. App. P. 4(b)(1); Breit, 754 F.2d at 528 (applying ten-day appeal

period to Rule 35 motion).

     The district court’s order denying Rule 35 relief was entered

on the docket on February 20, 2001; the ten-day appeal period

expired on March 2, 2001.     Under Houston v. Lack, 487 U.S. 266

(1988), Buckner filed his notice of appeal on March 9, 2001.

Because Buckner failed to file a timely notice of appeal or to ob-

tain an extension based upon excusable neglect, we dismiss this

portion of the appeal for lack of jurisdiction.   We dispense with

oral argument because the facts and legal contentions are adequate-


                                 2
ly presented in the materials before the court and argument would

not aid the decisional process.




                           AFFIRMED IN PART AND DISMISSED IN PART




                                  3